Exhibit 10.14
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 1, 2011 by and
between Cyclacel Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
and Paul McBarron (the “Executive”).
WHEREAS, Company and Executive were parties to an Employment Agreement dated
January 1, 2008, which expires by its terms on January 1, 2011;
WHEREAS, Company desires to continue to retain the Executive’s services as its
Executive Vice President, Finance, Chief Financial Officer, Chief Operating
Officer and Secretary; and
WHEREAS, Company and the Executive are desirous of agreeing the terms and
conditions of the Executive’s employment with the Company as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, the parties hereby agree as follows:
1. Employment. Company hereby employs the Executive and the Executive accepts
such employment according to the terms and conditions set forth in this
Agreement.
2. Term. Except for earlier termination as hereinafter provided for, the term of
the Executive’s employment hereunder shall be for a period commencing on
January 1, 2011 (the “Commencement Date”) and continuing through January 1,
2014; the third anniversary of the Commencement Date. It is the intention of the
Executive and Company that Executive has no entitlement to severance payments or
any other benefits for non-renewal at the end of the Employment Term.
Notwithstanding the foregoing, the Executive’s employment by the Company
hereunder may be earlier terminated, subject to Section 9 hereof, upon the
occurrence of any one of the following events: (i) the Company’s decision to
terminate the Executive, (ii) the Executive’s decision to voluntarily resign or
retire at any time or (iii) the parties’ mutual agreement in writing to
terminate the Executive’s employment hereunder at any time. The period of time
between the Commencement Date and termination of the Executive’s employment
hereunder shall be referred to herein as the “Employment Period”.
3. Position and Services. (i) The Executive will hold the position of Executive
Vice President, Finance, Chief Financial Officer, Chief Operating Officer and
Secretary. The Executive will report directly to the Company’s President and
Chief Executive Officer and shall have such duties, responsibilities and
authority with respect to such positions as are set forth in the Bylaws of the
Company, which duties and responsibilities shall in all events include, but not
be limited to, management responsibility for the operations, finance and
administration of the Company.
(ii) The Executive will be expected to be in the full-time employment of the
Company, to devote substantially all of his business time, attention and efforts
to the performance of his duties hereunder. Notwithstanding the foregoing, the
Executive may make and manage personal business investments of his choice and
serve in any capacity with any civic, educational or charitable organization, or
any trade association, without seeking or obtaining approval from the Board
and/or the President and Chief Executive Officer, provided such activities and
service do not materially interfere or conflict with the performance of his
duties hereunder or violate the non-competition provisions of Section 12 hereof.

 

 



--------------------------------------------------------------------------------



 



(iii) The Executive expressly agrees that during the Employment Period he will
not be interested, directly or indirectly, in any form, fashion or manner, as a
partner, officer, director, advisor, employee, consultant, controlling
stockholder or in any other form or capacity, in any other business or company,
except that he would not be prohibited by Section 12 hereof to serve as
(a) member of one other Board of Directors of a commercial organization, or (b)
a member of one or more Boards of Directors or Trustees of a charitable
organization, as may, upon advance notice from the Executive be approved by the
Board in its discretion after consideration of possible conflicts,
reputation(al) effects, time requirements and other interests of the Company.
In addition effective upon the Commencement Date, the Executive will be
nominated to the Board for a term ending at the 2014 annual meeting. The Board
will use its best efforts to cause the nomination of the Executive thereafter
for reelection to the Board for successive terms, at every time at which
directors are nominated to the stockholders for election, as long as the
Executive serves as Vice President, Finance, Chief Financial Officer, Chief
Operating Officer and Secretary unless the Executive declines such nomination in
writing to the Board. As with all members of the Board, the Executive’s
continuation as a director requires election as a director by the stockholders
whenever directors are to be elected by the stockholders.
4. Base Salary. Company shall pay to the Executive an initial base salary at an
annual rate of £192,955, subject to applicable income and employment tax
withholdings and all other required and authorized payroll deductions and
withholdings. The Executive’s salary shall be payable at the same time and basis
as the Company pays its payroll in general. Increases in the Executive’s annual
base salary during the Employment Period may be effected from time to time based
upon the review and approval of the Compensation Committee of the Board (the
“Compensation Committee”). During the Employment Period, the Executive’s base
salary rate shall not be reduced below the initial base salary rate provided
hereunder, nor below any increased base salary rate that may be effected as
provided hereunder, except if the Board, in response to exceptionally adverse
business circumstances makes a general temporary reduction in the compensation
of the executives of the Company.
5. Annual Incentive Bonus. In addition to the Executive’s base salary as
provided above, the Executive will be eligible for an annual cash incentive
bonus for each calendar year of the Employment Period. The bonus for which the
Executive is eligible for each such year will be based on a percentage of base
salary and may be increased for above-plan performance as established by the
Compensation Committee in its discretion and upon consultation with the
Executive at the beginning of each year. The annual bonus hereunder will be
payable based upon the satisfaction of performance criteria that will be
established by the Compensation Committee in its discretion and upon
consultation with the Executive at the beginning of each year, subject to the
approval of the Board. Such performance criteria will include corporate
performance goals consistent with the Company’s business plan for the year, as
well as individual objectives for the Executive’s performance that may be
separate from, but are consistent with, the Company’s business plan. The final
determinations as to the actual corporate and individual performance against the
pre-established goals and objectives, and the amount of the bonus payout in
relationship to such performance, will be made by the Compensation Committee in
its sole discretion. To the extent the Company awards the Executive a cash
bonus, the bonus, if payable, shall be calculated and paid no later than two and
a half months following the later of the close of the calendar or Company fiscal
year to which such bonus relates.

 

2



--------------------------------------------------------------------------------



 



6. Executive Benefits. The Executive shall be entitled to receive employment
benefits in accordance with the Company’s benefit policies in effect from time
to time, including, without limitation, personal pension plan, medical, dental
and life insurance, accidental death, travel accident, short and long-term
disability insurance, profit sharing, long-term incentive plans and 25 working
days of paid vacation annually and 10 days of UK public holidays as laid down
from time to time by the Company.
7. Expenses. The Company shall reimburse the Executive for all reasonable and
necessary expenses incurred by him in connection with the performance of his
services for the Company upon submission of expense reports and documentation in
accordance with the Company’s policies. The Company may request additional
documentation or a further explanation to substantiate any expense submitted for
reimbursement, and retains the discretion to approve or deny a request for
reimbursement.
8. Indemnification. The Company shall indemnify the Executive in accordance with
the Company’s By-laws. The Company agrees that it will make all commercially
reasonable efforts to keep in full force and effect, for the duration of all
applicable statute of limitations periods, directors and officers liability
insurance policies on terms at least as favorable to the Executive as those in
effect on the date hereof.
9. Termination. This Agreement does not grant the Executive any right or
entitlement to be retained by the Company. In the event of termination by the
Company of the Executive’s employment under the circumstances described below in
this Section 9, the Executive shall be entitled to the severance pay and
benefits so specified.
(a) Certain Definitions. For purposes of this Section 9, the following terms
shall have the meanings given below:
(i) Termination For Cause. The employment of the Executive hereunder shall be
deemed to have been terminated “For Cause” if the Company shall have terminated
the Executive as a result of any of the following: (A) any act committed by the
Executive which shall represent a breach in any material respect of any of the
terms of this Agreement and which breach is not cured within thirty (30) days of
receipt by the Executive of written notice from the Company of such breach; (B)
improper conduct, consisting of any willful act or omission with the intent of
obtaining, to the material detriment of the Company, any benefit to which the
Executive would not otherwise be entitled; (C) gross negligence, consisting of
wanton and reckless acts or omissions in the performance of the Executive’s
duties to the material detriment of the Company; (D) addiction to drugs or
chronic alcoholism or (E) any conviction of, or plea of nolo contendere to, a
crime (other than a traffic violation) under the laws of the United States or
any political subdivision thereof provided that the Executive receives a copy of
a resolution duly adopted by a two thirds majority affirmative vote of the
membership of the Board excluding the Executive, at a meeting of the Board
called and held for such purpose after the Executive has been given reasonable
notice of such meeting and has been given an opportunity, together with his
counsel, to be heard by the Board, finding that in the good faith opinion of the
Board the Executive was guilty of the conduct set forth and specifying the
particulars thereof in detail.

 

3



--------------------------------------------------------------------------------



 



(ii) Termination Without Cause. The employment of the Executive hereunder shall
be deemed to have been terminated “Without Cause” upon (A) termination of
employment by the Company for any reason other than the reasons specified in
Section 9(a)(i) hereof as termination “For Cause” other than termination by
virtue of the expiry of the Employment Period on 1 January 2014 or any specific
extension thereof and the non-renewal of the Executive’s employment on the same
terms, or (B) termination of employment by the Executive within thirty (30) days
following a “Constructive Termination” event. For purposes hereof, the following
shall constitute Constructive Termination events: (1) any removal of the
Executive from the position of Vice President, Finance, Chief Financial Officer
and Chief Operating Officer, (2) any substantive reduction of the Executive’s
duties, responsibilities or authority, including any change in the Executive’s
positions as Vice President, Finance, Chief Financial Officer and Chief
Operating Officer that results in such a reduction, (3) a reduction by the
Company in the Executive’s base salary in effect on the date hereof or as may be
increased from time to time except if the Board in response to exceptional
adverse business circumstances makes a general temporary reduction in the
compensation of the executives of the Company, (4) a failure by the Company to
continue any bonus plans in which the Executive is presently entitled to
participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the form currently in effect, or a failure by the Company
to continue the Executive as a participant in the Bonus Plans on at least the
same basis as the Executive presently participates in accordance with the Bonus
Plans (other than for customary yearly variations), (5) the Company’s requiring
the Executive without the Executive’s express written consent to be based
anywhere other than within 50 miles of the Executive’s present office location,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations, (6) a
failure by the Company to offer Executive all benefits offered to all Company
employees and (7) any purported termination of the Executive’s employment which
is not effected pursuant to the terms of this Agreement. No such purported
termination shall be effective.
The foregoing shall be treated as Constructive Termination events hereunder
following the expiration of 30 days from the date the Executive has notified
Company (within 90 days) of the occurrence of such event and the Executive’s
intention to treat such event as a constructive termination and terminate the
Executive’s employment on the basis thereof, provided that Company has not cured
the constructive termination event before the expiration of such 30-day period.

 

4



--------------------------------------------------------------------------------



 



(iii) Disability. The Executive shall be treated as having suffered a
“Disability” if the Executive is prevented from performing his duties hereunder
by reason of illness or injury for a period of either (A) six or more
consecutive months from the First Date of Disability (as defined below) or
(B) eight months in the aggregate during any 12-month period. The date as of
which the Executive is first absent from employment as a result of such illness
or injury shall be referred to herein as the “First Date of Disability”.
(iv) Change in Control. A “Change in Control” shall be deemed to have taken
place if:
(A) there shall be consummated any consolidation or merger of the Company in
which Company is not the continuing or surviving corporation or pursuant to any
transaction in which shares of the Company’s capital stock are converted into
cash, securities or other property, or any sale, lease, exchange or other
transfer in one transaction or a series of transactions contemplated or arranged
by any party as a single plan of all or substantially all of the assets of the
Company, or the approval of a plan of complete liquidation or dissolution of the
Company adopted by the stockholders of the Company; or
(B) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the date hereof become the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the voting power of all then outstanding securities
of the Company having the right under ordinary circumstances to vote in an
election of the Board (including, without limitation, any securities of the
Company that any such person has the right to acquire pursuant to any agreement,
or upon exercise of conversion rights, warrants or options, or otherwise, shall
be deemed beneficially owned by such person); or
(C) individuals who at the date hereof constitute the entire Board and any new
directors whose election by the Board, or whose nomination for election by the
Company’s stockholders, shall have been approved by a vote of at least a
majority of the directors then in office who either were directors at the date
hereof or whose election or nomination for election shall have been so approved
(the “Continuing Directors”) shall cease for any reason to constitute a majority
of the members of the Board.
(b) Termination Without Cause. In the event of termination of the Executive’s
employment hereunder by Company “Without Cause” (other than for a Termination
for a Change of Control hereinafter separately provided for) the Executive shall
be entitled to the following severance pay and benefits:
(i) Severance Pay — severance payments in the form of continuation of the
Executive’s base salary as in effect immediately prior to such termination for a
period of 12 months following the effective date of such termination.

 

5



--------------------------------------------------------------------------------



 



(ii) Benefits Continuation — continued coverage under the Company’s medical care
and life insurance benefit plans in which the Executive is participating at the
time of termination, on the same terms as applicable to other executive
employees of the Company from time to time, over the same period with respect to
which the Executive’s base salary is continued as provided in Section 9(b)(i)
hereof; provided, however, that the Company’s obligation to provide such
coverages shall be terminated if the Executive obtains substitute coverage from
another employer of the Executive at any time during the continuation period;
the Executive shall be obligated to notify Company of any such substitute
coverage and the date of commencement thereof promptly upon obtaining any such
coverage; and
(iii) Stock Options — all options to purchase shares of the Company’s common
stock held by the Executive and which are vested immediately prior to
termination of employment shall become exercisable for a period of six months
following the effective date of termination of employment.
(c) Termination following Change in Control. In the event of termination of the
Executive’s employment within six months following a Change of Control the
Executive shall be entitled to the following severance pay and benefits:
(i) Severance Pay — Severance payments in the form of continuation as the
Executive’s base salary as in effect immediately prior to such termination for a
period of twelve (12) months following the effective date of termination.
(ii) Benefits Continuation — continued coverage under the company’s medical care
and life insurance benefit plans in which the Executive is participating at the
time of termination, or the same terms as applicable to other executives of
employees of the Company from time to time over the same period with respect to
which the Executive’s base salary is continued as provided in Section 9(c)(i)
hereof provided, however that the Company’s obligation to provide such coverages
shall be terminated if the Executive attains substitute coverage from another
employer at any time during the continuation period; the Executive shall be
obligated to notify Company of any such substitute coverage and the date of
commencement thereof promptly upon attaining any such coverage.
(iii) Stock Options — all options to purchase shares of the Company’s common
stock held by the Executive shall be vested and be exercisable for a period of
18 months following the effective date of termination.
(iv) 280G Excise Tax — it is the intention of Executive and the Company that no
payments made or benefits provided by the Company to or for the benefit of
Executive under this Agreement or any other agreement or plan pursuant to which
Executive is entitled to receive payments or benefits shall be non-deductible to
the Company by reason of the operation of Section 280G of the Code (the “280G
Excise Tax”), relating to golden parachute payments.
(A) The Company agrees that in the event any payments to Executive pursuant to
this Agreement would result in a payment to Executive that would trigger any
280G Excise Tax, if appropriate and permissible, the Company shall first submit
to its stockholders for approval the transaction that may result in the
imposition of the 280G Excise Tax upon Executive in accordance with the
regulations of the Internal Revenue Code governing shareholder approval of
transactions giving rise to 280G Excise Tax liability.

 

6



--------------------------------------------------------------------------------



 



(B) If the procedure set forth in Section 9(c)(iv)(A) is not available, if any
payment, award, benefit or distribution by the Company to or for the benefit of
Executive would be subject to the 280G Excise Tax or any corresponding
provisions of state or local tax laws as a result of payment to Executive, or
any interest or penalties are incurred by Executive with respect to such 280G
Excise Tax, then Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the 280G Excise Tax imposed upon the payments.
(d) Termination Upon Disability or Death. In the event of termination of the
Executive’s employment hereunder on account of the Executive’s “Disability” or
death, the Executive or the Executive’s heirs, estate or personal
representatives under law, as applicable, shall be entitled to the following
severance pay and benefits:
(i) Severance Pay — severance payments in the form of continuation of the
Executive’s base salary as in effect immediately prior to such termination for a
period of 12 months following the First Date of Disability, reduced by the
amounts of any payments received from any short-term or long-term disability
plan of the Company;
(ii) Benefits Continuation — the same benefits as provided in Section 9(c)(ii)
above, to be provided during the Employment Period while the Executive is
suffering from Disability and for a period of twelve (12) months following the
effective date of termination of employment by reason of Disability; and
(iii) Stock Options — all options to purchase shares of the Company’s common
stock held by the Executive which are exercisable immediately prior to
termination of employment shall remain exercisable for a period of 12 months
following the effective date of termination of employment.
(e) Other Terminations. In the event of termination of the Executive’s
employment hereunder for any reason other than those specified in subsections
(b) through (d) of this Section 9, but including termination by virtue of the
expiry of the Employment Period and non-renewal of the Executive’s employment on
the same terms, the Executive shall not be entitled to any severance pay,
benefits continuation or stock option rights contemplated by the foregoing
provisions of this Section 9, except as otherwise provided in the applicable
benefit plans of the Company that cover the Executive.
(f) Accrued Rights. Notwithstanding the foregoing provisions of this Section 9,
in the event of termination of the Executive’s employment hereunder for any
reason, the Executive shall be entitled to payment of any unpaid portion of his
base salary, computed on a pro-rata basis through the effective date of
termination, and payment of any accrued but unpaid rights in accordance with the
terms of any incentive bonus or employee benefit plan or program of the Company.

 

7



--------------------------------------------------------------------------------



 



(g) Conditions to Severance Benefits. (i) As conditions of the Executive’s
entitlement and continued entitlement to the severance payments and benefits
provided by this Section 9, the Executive is required to (i) honor in accordance
with their terms the provisions of Sections 10, 11 and 12 hereof and
(ii) execute and honor the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit A (as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof) and compromise agreement in the form
attached hereto as Exhibit B (as may be modified consistent with the purposes of
such compromise agreement to reflect changes in law following the date hereof).
The parties hereto agree that the Executive is under no affirmative obligation
to seek to mitigate or offset the severance payments and benefits provided by
this Section 9.
(ii) For purposes only of this Section, the Executive shall be treated as having
failed to honor the provisions of Sections 10, 11 or 12 hereof only upon the
passing of a resolution by a majority of the Board making such a determination
following notice of the alleged failure by Company to the Executive, an
opportunity for the Executive to cure the alleged failure for a period of thirty
(30) days from the date of such notice and the Executive’s opportunity to be
heard on the issue by the Board.
(iii) Stock Options — Notwithstanding any other provisions of this Agreement to
the contrary, in the event that the Executive continues to serve as a member of
the Board following his termination of employment from Company, his rights with
respect to the vesting and exercisability of the options shall continue in the
same manner as other non-executive members of the Board.
10. Confidentiality. The Executive agrees that he will not at any time during
the term hereof or thereafter for any reason, in any fashion, form or manner,
either directly or indirectly, divulge, disclose or communicate to any person,
firm, corporation or other business entity, in any manner whatsoever, any
confidential information or trade secrets concerning the business of the Company
(including the business of any unit thereof), including, without limiting the
generality of the foregoing, the names of any of its customers, the prices at
which it obtains or has obtained any products or services, the techniques,
methods or systems of its operation or management, any customer proposals or
other business opportunities, any information regarding its financial matters,
or any other material information concerning the business of the Company, its
manner of operation, its plans or other material data. The provisions of this
paragraph shall not apply to (i) information disclosed in the performance of the
Executive’s duties to the Company based on his good faith belief that such a
disclosure is in the best interests of the Company; (ii) information that is
public knowledge; (iii) information disseminated by the Company to others in the
ordinary course of the Company’s business, in order to further such business,
provided the recipient of such information agrees to be subject to a
confidentiality obligation at least comparable to that herein; (iv) information
or knowledge lawfully received by the Executive from a third party who, based
upon due inquiry by the Executive, is not bound by a confidential relationship
to the Company; or (v) information disclosed under a requirement of law or as
directed by applicable legal authority having jurisdiction over the Executive.

 

8



--------------------------------------------------------------------------------



 



11. Inventions. (i) To the extent that any of the Company’s current or future
products or services relate to, embody or incorporate concepts, technology or
products of any kind relevant to the Company or its subsidiaries or affiliates
that the Executive directly or indirectly conceived or developed prior to the
date hereof during the period of his employment by Company (“Prior Technology”),
the Executive assigns in perpetuity to Company any and all of his rights, title
and interests, if any, to utilize, without any cost to the Company, such Prior
Technology, and the Executive agrees to assist Company in taking all action that
may be reasonably required, at the Company’s expense, to secure for the Company
the benefits of the Executive’s ownership or rights, if any, to use all such
Prior Technology.
(ii) The Executive is hereby retained in a capacity such that the Executive’s
responsibilities include the making of technical, managerial and promotional
contributions of value to the Company. The Executive hereby assigns to Company
all rights, title and interest in such contributions and inventions made or
conceived by the Executive alone or jointly with others which relate to the
business of the Company. This assignment shall include (a) the right to file and
prosecute patent applications on such inventions in any and all countries,
(b) the patent applications filed and patents issuing thereon, and (c) the right
to obtain copyright, trademark or trade name protection for any such work
product. The Executive shall promptly and fully disclose all such contributions
and inventions to the Company and assist the Company in obtaining and protecting
the rights therein (including patents thereon), in any and all countries;
provided, however, that said contributions and inventions will be the property
of the Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be. Inventions conceived by the
Executive which are not related to the business of the Company (as determined in
good faith by the Board), will remain the property of the Executive.
12. Non-Competition. (i) the Executive agrees that he shall not during the
Employment Period and for a period of one year after the termination or end
thereof for any reason, without the approval of the Board which, after the end
of the Employment Period, shall not unreasonably be withheld or delayed,
directly or indirectly, alone or as partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or controlling stockholder
(other than as provided below) of any Company or business, engage in any
“Competitive Business” within the United States or within the United Kingdom and
which directly competes with the business of the Company and/or Cyclacel
Limited. For purposes of the foregoing, the term “Competitive Business” shall
mean any business involved in the research, development, or sale of anticancer
targeted therapeutics that are nucleoside analogues, CDK inhibitors or
Aurora/VEGFR2 inhibitors and/or medicines for the treatment of radiation
dermatitis or xerostomia or any other business in which the Company has been
engaged up to and until the relevant time (as determined by the Board of
Directors); provided that, this provision shall in no way prevent the Executive,
after the end of the Employment Period, from being employed as a consultant.

 

9



--------------------------------------------------------------------------------



 



(ii) Notwithstanding the provisions of clause (i) above or any other provision
of this Agreement to the contrary, the Executive shall not be prohibited during
the period applicable under clause (i) above from acting as a passive investor
where (a) in the case of a Competitive Business being a public corporation, the
Executive owns not more than five percent (5%) of the issued and outstanding
capital stock or such higher percentage or amount as may be approved by the
Board upon notice from the Executive prior to obtaining such interest; provided,
however, that the Executive shall not be treated as having violated the
provisions of this Section 12 if in good faith he is unaware that an entity in
which he has an investment interest would be treated as a Competitive Business
and, upon becoming aware of such involvement, the Executive makes reasonable
efforts to divest himself of his interest in such business; (b) in the case of
any employer or entity other than a Competitive Business that is engaged in, or
whose affiliates are engaged in, the development or marketing of products or
technologies that are directly or indirectly competitive with any product or
technology that is developed or marketed or proposed to be developed or marketed
by Company during the Employment Period, the Executive owns not more than five
percent (5%) of the issued and outstanding capital stock; or (c) receiving
stock, options or warrants from any entity with which the Executive can have a
relationship pursuant to clause (i) above as part of the Executive’s
compensation for services rendered or to be rendered.
13. Breach of Restrictive Covenants. The parties agree that a breach or
violation of Sections 10, 11 or 12 hereof will result in immediate and
irreparable injury and harm to the innocent party, who shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.
14. Non-Disparagement. The Executive agrees that he will not, whether during his
provision of services to the Company or thereafter, directly or indirectly,
make, cause to be made, or ratify any statement, public or private, oral or
written, to any person that disparages, either professionally or personally, the
Company or any of its affiliates, past and present, and each of them, as well as
its and their trustees, directors, officers, agents, attorneys, insurers,
employees, stockholders, representatives, assigns, and successors, past and
present, and each of them.
15. Notices. Any notice required to be given pursuant to the provisions of this
Agreement shall be in writing and, if mailed, sent by registered mail, postage
prepaid, to the party named at the address set forth below, or at such other
address as each party may hereafter designate in writing to the other party:

     
Company:
  200 Connell Drive #1500
 
  Berkeley Heights, NJ 07922
 
  Attention: Chairman of the Board
 
   
Executive:
  c/o Cyclacel Pharmaceuticals, Inc.
 
  200 Connell Drive #1500
 
  Berkeley Heights, NJ 07922

Any such notices shall be deemed to have been delivered when served personally
in the manner specified above.
16. Dispute Resolution. The parties shall waive trial by jury in any dispute
between them.

 

10



--------------------------------------------------------------------------------



 



17. Entire Agreement. (a) Change, Modification, Waiver. No change or
modification of this Agreement shall be valid unless it is in writing and signed
by each of the parties hereto. No waiver of any provision of this Agreement
shall be valid unless it is in writing and signed by the party against whom the
waiver is sought to be enforced. The failure of a party to insist upon strict
performance of any provision of this Agreement in any one or more instances
shall not be construed as a waiver or relinquishment of the right to insist upon
strict compliance with such provision in the future.
(b) Integration of All Agreements. This Agreement constitutes the entire
Agreement between the parties and is intended to be an integration of all
agreements between the parties with respect to the Executive’s service with
Company. Except as provided in Section 8 hereof concerning the Indemnification
Agreement, any and all prior agreements between the Executive and the Company
with respect to the Executive’s service with the Company are hereby revoked.
(c) Severability of Provisions. If for any reason any provision of this
Agreement should be declared void or invalid, such declaration shall not affect
the validity of the rest of this Agreement, which shall remain in force as if
executed with the void or invalid provision eliminated.
18. Binding Effect. This Agreement shall be binding upon all parties hereto and
their heirs, successors and assigns. This Agreement shall be assignable by
Company to any entity acquiring all or substantially all of the assets of the
Company.
19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, except that, and only to
the extent applicable, England law shall govern the working conditions and the
like.
20. Miscellaneous. (a) Form. As employed in this Agreement, the singular form
shall include, if appropriate, the plural.
(b) Headings. The headings employed in this Agreement are solely for the
convenience and reference of the parties and are not intended to be descriptive
of the entire contents of any paragraph and shall not limit or otherwise affect
any of terms, provisions, or construction thereof.
(c) Modifications. Notwithstanding any other provision with respect to the
timing of payments under this Agreement, if, at the time of Executive’s
expiration of the Employment Period, the non-renewal of the Executive’s
employment is deemed to be dismissal or termination (within the meaning of the
UK law or any other applicable law), limited only to the extent necessary to
comply with the requirements of the UK law, any payment to which Executive may
become entitled under the UK law will be withheld, but no later than the first
(1st) business day of the 11th week following the expiration of the Employment
Period, at which time the parties to this Agreement will be negotiate in good
faith a mechanism effective under the UK law to carry out the intent and purpose
of this Agreement.
21. Additional Terms of Statement of Main Terms and Conditions of Employment.
The parties shall execute and deliver a Statement of Main Terms and Conditions
of Employment as required by UK law and conforming, to the extent practicable,
with the terms and conditions of the foregoing .
[signature page follows]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

                      CYCLACEL PHARMACEUTICALS, INC.:    
 
               
 
  By: /s/ Dr. David U’Prichard                        
 
      Name:   Dr. David U’Prichard      
 
         
 
   
 
      Title: Chairman of the Board of Directors      
 
       
 
   
 
                    PAUL MCBARRON:    
 
  /s/ Paul McBarron                      

 

12



--------------------------------------------------------------------------------



 



Exhibit A
Waiver and Release
1. Your Release of Claims. You hereby agree and acknowledge that by signing this
Agreement, and for other good and valuable consideration, you are waiving your
right to assert any and all forms of legal claims against the Company1/ of any
kind whatsoever, whether known or unknown, arising from the beginning of time
through the date you execute this Agreement (the “Execution Date”). Except as
set forth below, your waiver and release herein is intended to bar any form of
legal claim, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Execution Date.
Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

  **  
Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act and any similar Federal and state statute.

  **  
Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.

  **  
Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

  **  
Any other Claim arising under state or federal law.

 

      1/  
For purposes of this Agreement, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

 

A-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, nothing contained in this Release constitutes a
waiver of any Claims you may have against the Company arising from or related to
the Indemnification Agreement and By-laws provisions referenced in Section 8 of
the Employment Agreement, dated January 1, 2011, entered into between you and
the Company.
You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.
It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40 and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age, the
Company is providing you with twenty-one (21) days in which to consider and
accept the terms of this Agreement by signing below and returning it to me at:
[name], [address].
You may rescind your assent to this Agreement if, within seven (7) days after
you sign this Agreement, you deliver by hand or send by mail (certified, return
receipt and postmarked within such 7 day period) a notice of rescission to me at
the Company. The eighth day following your signing of this Agreement is the
Effective Date.
Also, consistent with the provisions of Federal and state discrimination laws,
nothing in this release shall be deemed to prohibit you from challenging the
validity of this release under such discrimination laws (the “ Discrimination
Laws”) or from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
state equivalent, or from participating in any investigation or proceeding
conducted by the EEOC or state equivalent. Further, nothing in this release or
Agreement shall be deemed to limit the Company’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the
Discrimination Laws, or to seek restitution to the extent permitted by law of
the economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.

                 
 
  By:                                Paul McBarron    
 
                    Date signed:      
 
         
 
   

 

A-2



--------------------------------------------------------------------------------



 



Exhibit B
Compromise Agreement
COMPROMISE AGREEMENT
THIS COMPROMISE AGREEMENT (the “Agreement”) is made as of [•] by and between
Cyclacel Pharmaceuticals, Inc. (the “Employer”) and Paul McBarron (the
“Executive”).
WHEREAS, the Employer has employed the Executive as Executive Vice President,
Finance, Chief Financial Officer, Chief Operating Officer and Secretary since
[•]; and
WHEREAS, the Executive may have certain claims against the Employer in respect
of the Executive’s employment during the period of the Executive’s employment
with the Employer and up to the date of signing of this Agreement by the
parties, and
WHEREAS, without admitting the validity of all or any of these claims, the
Employer wishes to settle with the Executive;
NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:-

1.  
Claims against the Employer

  a.  
The Executive asserts that the Executive may have the following particular
claims (the “Asserted Claims”), and no other claims, against the Employer, its
directors, officers or employees, or against any associated company or person,
or any affiliates of the Employer (collectively, the “Affiliates”) arising from
the Executive’s employment with the Employer or the termination thereof:

  i.  
Any claim for damages for breach of contract for notice or pay in lieu of
notice;

  ii.  
Any claim for holiday pay; or payment of an accrued untaken holiday entitlement;

  iii.  
Any claim for outstanding pay, overtime, expenses, ex-gratia or discretionary
payments, use of Company vehicle, Directors’ fees, bonuses or commission and
also including a claim under the Equal Pay Act 1970 or Article 119 of the Treaty
of Rome (as amended by the Treaty of Amsterdam);

  iv.  
A claim by the Executive for breach of contract by the Employer;

  v.  
Any claim for unfair dismissal; or unfair constructive dismissal;

  vi.  
Any claim for unlawful deduction from wages under Part II of the Employment
Rights Act 1996;

 

B-1



--------------------------------------------------------------------------------



 



  vii.  
Any claim for redundancy payment whether statutory or otherwise;

  viii.  
Any claim for a failure to follow the statutory dispute resolution procedures
under the Employment Act 2002 and the Employment Act 2002 (Dispute Resolution)
Regulations 2004;

  ix.  
Any claim for breach of the Working Time Regulations 1998 including non-payment
of holiday pay;

  x.  
Any claim for failure to give a Statement of Main Terms and Conditions of
Employment or dispute resolution procedures in terms of Part I of the Employment
Rights Act 1996;

  b.  
The Executive confirms that the Executive’s only claims or complaints against
the Employer or Affiliates are the Asserted Claims and that the Executive is
aware of no other claim or grounds to make a claim against the Employer or
Affiliates in relation to any other matters howsoever arising.

  c.  
The Executive accepts the terms of this Agreement in full and final settlement
of the Asserted Claims and all other claims, complaints, costs, expenses or
rights of action of any kind, present, future or contingent, which the Executive
may have against the Employer or Affiliates, whether under statute, contract or
at common law or under legislation or directives of the European Union, arising
from the Executive’s employment with the Employer or the termination thereof,
including, but not limited to:

  i.  
Any claim for sex discrimination or victimisation, or harassment under the Sex
Discrimination Act 1975;

  ii.  
Any claim for race discrimination or victimisation, or harassment under the Race
Relations Act 1976;

  iii.  
Any claim for disability discrimination or victimisation or harassment under the
Disability Discrimination Act 1995;

  iv.  
Any claim for discrimination, victimisation or harassment under the Employment
Equality (Sexual Orientation) Regulations 2003;

  v.  
Any claim for discrimination, victimisation or harassment under the Employment
Equality (Religion or Belief) Regulations 2003;

  vi.  
Any claim for discrimination, victimisation or harassment under the Employment
Equality (Age) Regulations 2006;

 

B-2



--------------------------------------------------------------------------------



 



  vii.  
Any claim for less favourable treatment, detriment, unfair dismissal or
victimisation under the Part Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000;

  viii.  
Any claim for less favourable treatment, detriment, unfair dismissal or
victimisation under the Fixed Term Executives (Prevention of Less Favourable
Treatment) Regulations 2002;

  ix.  
Any claim under the National Minimum Wage Act 1998;

  x.  
Any claim in relation to trade union membership, unfair dismissal or detriment
on the grounds they are a trade union member under the Trade Union and Labour
Relations (Consolidation) Act 1992;

  xi.  
Any claim for a protective award under Trade Union and Labour Relations
(Consolidation) Act 1992;

  xii.  
Any claim for harassment under the Protection from Harassment Act 1997;

  xiii.  
Any claim under Part VII of the Transnational Information and Consultation of
Executives Regulations 1999;

  xiv.  
Any claim for compensation under the Data Protection Act 1998;

  xv.  
Any claim under Part VIII of the Information and Consultation of Executives
Regulations 2004;

  xvi.  
Any claim for a protective award under the Transfer of Undertakings (Protection
of Employment) Regulations 2006;

  xvii.  
Any claim for a guarantee payment in terms of Part III of the Employment Rights
Act 1996;

  xviii.  
Any claim by the Executive that they have suffered a detriment on the grounds of
provisions relating to:

  (a)  
health and safety;
    (b)  
Sunday working;
    (c)  
the Working Time Regulations 1998;
    (d)  
undertaking duties of an Occupational Pension Scheme Trustee;
    (e)  
undertaking duties as an Executive representative;
    (f)  
time off work for study or training;
    (g)  
protected disclosures;
    (h)  
family leave;
    (i)  
dependant leave;
    (j)  
flexible working;
    (k)  
enforcing or securing the benefit of or right conferred under the Tax Credits
Act 2002.

 

B-3



--------------------------------------------------------------------------------



 



all in terms of Sections 44 to 48 of the Employment Rights Act 1996;

  xix.  
Any claim for compensation under Section 80H of the Employment Rights Act 1996
(flexible working), but excluding any claims in relation to accrued pension
rights or any claims for damages for personal injuries, in respect of the latter
of which the Executive warrants that the Executive is not aware of any such
claims.

  d.  
The Executive warrants that, at the date of this Agreement, the Executive has
not issued any proceedings against the Employer or Affiliates, whether in an
Employment Tribunal or otherwise, and agrees to withdraw any such proceedings
instituted on their behalf.

  e.  
If the waiver of the Asserted Claims or any other claims contained in this
Clause is judged to be void or unenforceable, but would be valid if any one or
more of the waivers were reduced, the waiver(s) shall be deemed to apply with
such modification(s) as may be necessary to make them valid and effective. Any
such modification of any one waiver of a claim shall not affect the validity of
any other waiver of claim contained in this contract.

2.  
Executive warranties

  a.  
The Executive warrants that he is not aware of any matters relating his
employment which if disclosed to the Employer might affect the Employer’s
decision to enter into this Agreement.

  b.  
The Executive warrants that the Executive has complied with all of his
obligations to the Employer and have not done or failed to do anything which
would have allowed the Employer to terminate the Executive employment with
immediate effect.

3.  
Legal Advice

  a.  
The Executive warrants to the Employer that before signing this Agreement the
Executive received independent legal advice from [________] Solicitor, [_______]
a qualified lawyer (“The Advisor”), as to the terms and effects of this
Agreement, and, in particular, its effect on the Executive’s ability to pursue
the Executive’s rights before an Employment Tribunal or a Court. The Advisor has
in force a Policy of Insurance covering the risk of a claim by the Executive in
respect of any loss arising in consequence of the said legal advice.

 

B-4



--------------------------------------------------------------------------------



 



  b.  
The Executive warrants to the Employer that the Executive has provided the
Advisor with all available information which the Advisor requires or may require
to advise whether the Executive has any claims, and in particular any of the
claims listed in Clause 1 of this Agreement, against the Employer or Affiliates.

  c.  
The Executive warrants to the Employer that the Advisor has advised the
Executive that on the basis of the information available to the Advisor the
Executive’s only claims or particular complaints against the Employer or
Affiliates are the Asserted Claims and that he has no other claim against the
Employer whether statutory or otherwise.

4.  
Compliance with statutory provisions

  a.  
The Executive declares and acknowledges that the Executive has carefully read
and fully understands all of the provisions of this Agreement and voluntarily
agrees to and intends to be legally bound by all its terms and in particular the
Executive acknowledges that this Agreement is a Compromise Agreement within the
meaning of s.203(2)(f) of the Employment Rights Act 1996 and that by entering
into this Agreement the Executive has agreed not to institute or continue any
proceedings before an Employment Tribunal or the Courts arising out of the
termination of the Executive’s employment.

  b.  
The Employer and the Executive agree and acknowledge that the conditions
regulating Compromise Agreements under Section 203(3) of the Employment Rights
Act 1996, Section 288 of the Trade Union and Labour Relations (Consolidation)
Act 1992; Section 77(4A) of the Sex Discrimination Act 1975; Section 72(4A) of
the Race Relations Act 1976; Schedule 3A of the Disability Discrimination Act
1995 and Regulation 35(3) of the Working Time Regulations 1998, Section 49 of
the National Minimum Wage Act 1998, Regulation 10 of the Fixed Term Executives
(Prevention of less favourable Treatment) Regulations 2002; Regulation 9 of the
Part Time Workers (Prevention of Less favourable Treatment) Regulations 2000,
Schedule 4 of the Employment Equality (Religion or Belief) Regulations 2003,
Schedule 4 of the Employment Equality (Sexual Orientation) Regulations 2003;
Schedule 5 of the Employment Equality (Age) Regulations 2006; Regulation 40 of
the Information and Consultation of Executives Regulations 2004; and
Regulation 41 of the Transnational information and Consultation of Executives
Regulations 1998 all as maybe re-enacted or amended are intended to be and have
been satisfied and that the Executive has intimated the foregoing claims.

 

B-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF these presents consisting of this and the [______] preceding
pages are executed as follows:
They are subscribed for and on behalf of the Employer at [_____] on the _____
day of [_______] 20_____  the presence of the following witness by:-

     
 
(Witness)
   
 
   
 
   
 
  (Authorised Signatory)
 
   
 
(Full Name)
   
 
   
 
(Address)
   
 
   
 
   
 
   
 
(Occupation)
   
 
   
They are subscribed by the Executive at [_____] on the ________ day of [_____]
20_____  in the presence of the following witness:-
   
 
   
 
(Witness)
   
 
   
 
   
 
  [Executive’s name]
 
   
 
(Full Name)
   
 
   
 
(Address)
   
 
   
 
   
 
   
 
(Occupation)
   

 

B-6



--------------------------------------------------------------------------------



 



22. Solicitor’s Certificate under Section 203 of the Employment Rights Act 1996
I, [_____] hereby certify as follows:-

1.  
I am a solicitor holding a current Practising Certificate.

2.  
I have advised [Executive] of the terms and effects of the attached Agreement
and in particular its effect on the Executive’s ability to pursue a claim to an
Employment Tribunal and/or the Courts following its signing.

3.  
I am not acting and have not acted in relation to this matter for [employer]

4.  
There is in force a policy of insurance covering the risk of a claim by the
Executive in respect of loss arising in consequence of the advice I have given.

5.  
The conditions regulating Compromise Agreements under Section 203(3) of the
Employment Rights Act 1996, Section 288 of the Trade Union and Labour Relations
(Consolidation) Act 1992; Section 77(4A) of the Sex Discrimination Act 1975;
Section 72(4A) of the Race Relations Act 1976; Schedule 3A of the Disability
Discrimination Act 1995 and Regulation 35(3) of the Working Time Regulations
1998, Section 49 of the National Minimum Wage Act 1998, Regulation 10 of the
Fixed Term Executives (Prevention of less favourable Treatment) Regulations
2002; Regulation 9 of the Part Time Workers (prevention of Less favourable
Treatment) Regulations 2000, Schedule 4 of the Employment Equality (Religion or
Belief) Regulations 2003, Schedule 4 of the Employment Equality (Sexual
Orientation) Regulations 2003; Schedule 5 of the Employment Equality (Age)
Regulations 2006; Regulation 40 of the Information and Consultation of
Executives Regulations 2004; and Regulation 41 of the Transnational Information
and Consultation of Executives Regulations 1998 have accordingly been satisfied.

                 
(Sgd.)
      Date        
 
 
 
     
 
   

 

B-7